DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on June 7, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Eric Jones, ESQ, Reg. No. 79238 on August 4, 2022 through subsequent communications following a telephone interview on August 2, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Previously presented) A method comprising: 
identifying a plurality of concepts; 
analyzing a corpus of documents to determine a first co-occurrence rate for a first concept and a second concept in the plurality of concepts, 
wherein the first co- occurrence rate is generated by determining how many times the first and second concepts were identified within a predefined proximity of each other in one or more documents of the corpus of documents; 
upon determining that the first co-occurrence rate exceeds a predefined threshold: 
determining that the first concept and the second concept are related; 
identifying a third concept that is also related to the first concept; and 
analyzing the corpus of documents to determine a second co-occurrence rate for the second concept and the third concept, comprising determining how many times the second and third concepts were identified within the predefined proximity of each other in one or more documents of the corpus of documents: 
upon determining that second co-occurrence rate is below the predefined threshold, determining an inverse relationship between the second concept and the third concept, wherein the inverse relationship indicates that the second and third concepts are inversely related; 
generating test data for training a machine learning model including a negative inference between the second concept and the third concept, wherein the negative inference indicates that presence of the second concept requires absence of the third concept; and 
training the machine learning model using the test data. 

2. (Original) The method of claim 1, further comprising: upon determining that a first patient is associated with the second concept, determining that the first patient is not associated with the third concept.

3. (Previously presented) The method of claim 1, further comprising determining the set of concepts related to the first concept, comprising analyzing a knowledge graph, wherein the knowledge graph includes the plurality of concepts and a plurality of identified connections among the plurality of concepts.

4. (Original) The method of claim 3, further comprising: updating the knowledge graph based on determining that the second concept and the third concept are inversely related.

5. (Original) The method of claim 4, wherein updating the knowledge graph comprises adding a negative connection between the second concept and the third concept in the knowledge graph.

6. (Original) The method of claim 1, wherein the first concept and the second concept are associated with medical conditions. 

7. (Original) The method of claim 6, wherein the machine learning model is used to perform treatment selection for a patient based in part on medical conditions of the patient.

8. (Previously presented) A system, comprising: 
a processor; and 
a memory including computer readable instructions, which, when executed by the processor, cause the system to perform an operation comprising: 
identifying a plurality of concepts; 
analyzing a corpus of documents to determine a first co-occurrence rate for a first concept and a second concept in the plurality of concepts, 
wherein the first co-occurrence rate is generated by determining how many times the first and second concepts were identified within a predefined proximity of each other in one or more documents of the corpus of documents; 
upon determining that the first co-occurrence rate exceeds a predefined threshold: 
determining that the first concept and the second concept are related; 
identifying a third concept that is also related to the first concept; and 
analyzing the corpus of documents to determine a second co- occurrence rate for the second concept and the third concept, comprising determining how many times the second and third concepts were identified within the predefined proximity of each other in one or more documents of the corpus of documents; 
upon determining that second co-occurrence rate is below the predefined threshold, determining an inverse relationship between the second concept and the third concept, wherein the inverse relationship indicates that the second and third concepts are inversely related; 
generating test data for training a machine learning model including a negative inference between the second concept and the third concept, wherein the negative inference indicates that presence of the second concept requires absence of the third concept; and 
training the machine learning model using the test data.

9. (Previously presented) The system of claim 8, the operation further comprising: 
upon determining that a first patient is associated with the second concept, determining that the first patient is not associated with the third concept.

10. (Previously presented) The system of claim 8, the operation further comprising determining the set of concepts related to the first concept comprises analyzing a knowledge graph, wherein the Knowledge graph includes the plurality of concepts and a plurality of identified connections among the plurality of concepts.

11. (Previously presented) The system of claim 10, the operation further comprising: 
updating the knowledge graph based on determining that the second concept and the third concept are inversely related.

12. (Original) The system of claim 11, wherein updating the knowledge graph comprises adding a negative connection between the second concept and the third concept in the knowledge graph.

13. (Original) The system of claim 9, wherein the first concept and the second concept are associated with medical conditions.

14. (Original) The system of claim 13, wherein the machine learning model is used to perform treatment selection for a patient based in part on medical conditions of the patient.

15. (Previously presented) A non-transitory computer readable medium comprising instructions, which when executed by a processor of a computing device, cause the computing device to perform an operation comprising: 
identifying a plurality of concepts; 
analyzing a corpus of documents to determine a first co-occurrence rate for a first concept and a second concept in the plurality of concepts, wherein the first co- occurrence rate is generated by determining how many times the first and second concepts were identified within a predefined proximity of each other in one or more documents of the corpus of documents; 
upon determining that the first co-occurrence rate exceeds a predefined threshold: 
determining that the first concept and the second concept are related: 
identifying a third concept that is also related to the first concept; and 
analyzing the corpus of documents to determine a second co-occurrence rate for the second concept and the third concept, comprising determining how many times the second and third concepts were identified within the predefined proximity of each other in one or more documents of the corpus of documents; 
upon determining that second co-occurrence rate is below the predefined threshold, determining an inverse relationship between the second concept and the third concept, wherein the inverse relationship indicates that the second and third concepts are inversely related; 
generating test data for training a machine learning model including a negative inference between the second concept and the third concept, wherein the negative inference indicates that presence of the second concept requires absence of the third concept; and 
training the machine learning model using the test data.

16. (Currently Amended) The non-transitory computer readable medium of claim [[15, the  operation further comprising:
 upon determining that a first patient is associated with the second concept, determining that the first patient is not associated with the third concept.

17. (Currently Amended) The non-transitory computer readable medium of claim [[15, the  operation further comprising determining the set of concepts related to the first concept comprises analyzing a Knowledge graph, wherein the knowledge graph includes the plurality of concepts and a plurality of identified connections among the plurality of concepts.

18. (Currently Amended) The non-transitory computer readable medium of claim [[17, the  operation further comprising: updating the knowledge graph based on determining that the second concept and the third concept are inversely related.

19. (Currently Amended) The non-transitory computer readable medium of claim [[16]] 15, wherein the first concept and the second concept are associated with medical conditions.

20. (Original) The non-transitory computer readable medium of claim 19, wherein the machine learning model is used to perform treatment selection for a patient based in part on medical conditions of the patient. 
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to machine learning treatment selection where enablement’s of  method, system, and article of manufacture using computers communicating in a networked environment perform feature engineering using negative inferences by identifying a plurality of concepts and analyzing a corpus of documents to determine a first co-occurrence rate for a first concept and a second concept in the plurality of concepts, wherein the first co-occurrence rate relates to a number of times the first and second concepts were identified together in a same context, such that upon determining that the first co-occurrence rate exceeds a predefined threshold, analyzing the corpus of documents to determine a second co-occurrence rate for the second concept and at least a third concept of a set of concepts related to the first concept and, upon determining that second co-occurrence rate is below the predefined threshold, determining an inverse relationship between the second concept and the third concept, and finally generating test data for training a machine learning model including a negative inference between the second concept and the third concept and training the machine learning model using the test data.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for improving the quality of machine learning models used for predicting in such endeavors such as medical diagnosis and treatment selection.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Muras et al. (U.S. 2022/0035728 A1; herein referred to as Muras) in view of Fung et al. (U.S. 2014/0214451 A1; herein referred to Fung in further view of Maitra et al. (U.S. 2016/0048655 A1; herein referred to as Maitra) in further view of Forsythe et al. (U.S. 7370023 B1; herein referred to as Forsythe) does not teach separately or in combination a method, system and article of manufacture for performing feature engineering using negative inferences in which a plurality of concepts are identified when analyzing a corpus of documents to determine a first co-occurrence rate for a first concept and a second concept, the first co-occurrence rate is generated by determining how many times the first and second concepts were identified within a predefined proximity of each other in one or more documents in the corpus of documents.  When it is determined that the first co-occurrence rate exceeds a predetermined threshold, and that the first concept and the second concept are related, a third concept is identified that is also related to the first concept, and a second co-occurrence rate is determined which indicates how many times the second and third concepts were identified within a predefined proximity of each other in one or more documents in the corpus of documents.   When it is determined that the second co-occurrence rate is below the predetermined threshold, an inverse relationship is determined between the second concept and the third concept, wherein the negative inference indicates that the second and third concepts are inversely related.  Thereafter,  test data is generated   for training a machine learning model including a negative inference between the second concept and the third concept, wherein the negative inference indicates that presence of the second concept requires absence of the third concept.  Finally, the machine model is trained using the test data. 
Muras is directed to systems and methods for discovering semantic relationships in computer programs where the system may synergistically identify and validate semantic relationships, concepts, and groupings associated with data elements within a static or dynamic, time varying, source input. The system may utilize feature extractors to extract features from the input and reasoners to develop associations using data from multiple feature set types, and, can thus generate reliable, robust, and complete sets of semantic relationships from the input.
Fung is directed to systems and methods for adaptive medical data collection for medical entities where content is managed by receiving data indicating a context, identifying at least one application or knowledge base associated with the context, designating the identified application or knowledge base as active, and accessing the active application or knowledge base to provide information at an interface point for a medical professionals and a patient.
Maltra is directed to systems and methods to process large amounts of medical records or clinical literature, to ensure safety of patients consuming a drug where a pharmacovigilance system may assist in this process by efficiently and automatically processing medical records to extract information and relationships contained therein and may also form a preliminary assessment regarding a medical or clinical judgment such that the system may automatically generate reports based on this information, which may be validated by trained clinicians and medical experts.
Forsythe is directed to systems and methods for computer emulation of human decision making where a plurality of concepts related to a domain and a plurality of situations related to the domain are defined and where each situation is a combination of at least two of the concepts. Each concept and situation is represented in the computer as an oscillator output, and each situation and concept oscillator output is distinguishable from all other oscillator outputs. Information is input to the computer representative of detected concepts, and the computer compares the detected concepts with the stored situations to determine if a situation has occurred.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for generating test data for training a machine learning model where the test data identifies a first concept related to a second concept and a third concept, and including a negative inference between the second concept and the third concept, wherein the negative inference indicates that presence of the second concept requires absence of the third concept.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Muras which teaches identifying a plurality of concepts (see ¶ [0007]), analyzing a corpus of documents (see ¶ [0009]) to determine a first co-occurrence rate (e.g. a first hypothesis of a semantic relationship) for a first concept and a second concept in the plurality of concepts (see ¶ [0031]); upon determining that the first co-occurrence rate exceeds a predefined threshold (e.g. confidence threshold) (see ¶ [0037] , analyzing the corpus of documents (e.g. input source documents) (see ¶ [0101]) to determine a second co-occurrence rate for the second concept (see ¶ [0106]) and at least a third concept (e.g. common concepts) (see ¶ [0105]); however Muras does not provide a level of detail as to the predefined proximity of the concepts in the plurality of documents and does not identify an inverse relationship between the second and third concept.  When considering prior art Fung in combination with Muras, Fung teaches wherein the first co-occurrence rate is generated by determining how many the first and second concepts (see  ¶ [0086]) were identified within a predefined (evidences) proximity (e.g. association) of each other  (see  ¶ [0056]) on one or more documents in the corpus of documents (see  ¶ [0058]).  However the combination of Muras and Fung does not identify an inverse relationship between the second and third concept.  When considering prior art Maltra in combination with Muras and Fung, Maltra teaches determining an inverse (e.g. conflicting) relationship between the second concept (e.g. attribute) and the third concept (e.g. attribute) (see ¶ [0124]).  However the combination of Muras. Fung, and Maltra does not the predefined proximity of the second and third concepts, in relation to the first concept, and the details of the inverse relationship between the second and third concepts.  When considering prior art Forsythe, in combination with Muras. Fung, and Maltra, Forsythe teaches determining that the first concept and the second concept are related (see Table 1 Col 9: Lines 57-58) ; identifying a third concept that is also related to the first concept (see Col 9:Lines 65-67); determining how many times the second and third concepts were identified when the predefined proximity (e.g. quantitative relatedness)  of each other in one or more documents in the corpus of documents (see Table 2 Col 10: Lines 17-37 ), wherein the inverse relationship indicates that the second and third concepts are inversely related (see Col 10: Lines 38- 532).  However the combination of  Muras. Fung, Maltra, and Forsythe does not teach generating test data wherein the negative inference indicates that presence of the second concept requires absence of the third concept.  For example, while the prior art identifies inverse relationships between concepts, the concepts may co-exist (for example Forsythe teaches concepts in strong opposition to each other but both present in the data (see Col 10: Lines 32 – 35).  As such, the claimed invention represents subject matter distinctive from the prior art.  
The limitations as recited (generating test data for training a machine learning model including a negative inference between the second concept and the third concept, wherein the negative inference indicates that presence of the second concept requires absence of the third concept); as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 5 – 8:  ¶ ¶ [0019 -0029], Fig. 2) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444